Case 16-10659-mdc       Doc 86     Filed 05/12/20 Entered 05/12/20 15:51:07          Desc Main
                                   Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


In re: Dawn Kane                              : Bankruptcy No. 16-10659

                      Debtor                  : Chapter 13


  MOTION FOR POST-CONFIRMATION MODIFICATION OF CHAPTER 13 PLAN

       Pursuant to Section 1329 of the U.S. Bankruptcy Code and Local Rule 3015-2(b)(1),

debtor, by and through her attorneys, Jeanne Marie Cella and Associates, LLC represents as

follows:

   1. The debtor is seeking a post-confirmation modification (not Cares Act) and the Trustee

       has no objection to the modification and proposed 4th Amended Chapter 13 Plan.

   2. On February 1, 2016 debtor filed for protection under Chapter 13 of the United States

       Bankruptcy Code.

   3. On January 18, 2018 this Honorable Court entered an order confirming debtor’s 3rd

       Amended Chapter 13 Plan. A copy of the order is attached hereto as Exhibit “A” and a

       copy of the confirmed 3rd Amended Chapter 13 Plan is attached hereto as Exhibit “B”.

       As confirmed, the debtor’s plan requires a payment of $1,161.72 and provides that any

       funds remaining after the priority claims and secured claim arrearages have been cured

       will be paid to unsecured creditors on a pro-rata basis.

   4. The debtor has had a change in circumstances since her income has been reduced from

       $8,818.33 per month to $8,064.33 per month, due to lower sales. She now has disposable

       income of $924.99, which debtor proposes to pay in her proposed 4th Amended Plan.

       Attached as Exhibit “C” are Amended Schedule’s I and J. Attached as Exhibit “D” are

       the debtor’s current income records.
Case 16-10659-mdc       Doc 86    Filed 05/12/20 Entered 05/12/20 15:51:07             Desc Main
                                  Document     Page 2 of 2



   5. A copy of debtor’s proposed 4th Amended Plan requiring a payment of her new

       disposable income of $924.99 is attached hereto as Exhibit “E”.

   6. The Trustee’s report indicates that debtor has paid all administrative, priority, and

       secured claims and is currently paying unsecured creditors.



       WHEREFORE, Debtor moves this Honorable Court for the entry of an Order granting

Debtor’s Motion to modify post-confirmation.




                                             Respectfully Submitted,

                                             Jeanne Marie Cella and Associates, LLC


                                             Jeanne Marie Cella, Esquire______
                                             Jeanne Marie Cella, Esquire
                                             Attorney for Debtor

Dated: May 12, 2020
